Citation Nr: 1204194	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected ankylosing spondylitis, lumbar spine (also claimed as annular bulge, L3 to L4, and L5 to S1).  

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected bilateral pes planus with a history of plantar fasciitis.  

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected anxiety disorder not otherwise specified (NOS) with pain disorder.  



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to December 2006.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO rating decision, issued in April 2007.  

Of preliminary importance, because these claims involve requests for higher ratings following the grants of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Finally, the Board notes that, in 2011, jurisdiction over the Veteran's claim file was transferred to the Wilmington, Delaware RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2008, reflected the Veteran intent to appear at a hearing held at the RO before the Board in order to provide testimony concerning his appeal.  

In a statement dated later in that month, the Veteran indicated that he would appear for a videoconference hearing at the RO instead.  

Pursuant to 38 C.F.R. § 20.700(a) (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request.  

Therefore, this action must be performed before adjudicating the claim.  38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated steps to schedule the Veteran for a videoconference hearing at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


